DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This corrected notice of allowance is to correct the cited support for the interpretation of “display device” under the 112(f) interpretation section below. Previously, Examiner accidentally cited portions of primary reference Shyu et al. (US 20170300686 A1). However, correct support from applicant’s originally filed specification has been identified for the interpretation of “display device” as seen below.

Response to Amendment
This office action is in response to the amendment filed on 02/22/2022.
Claims 1-24 are pending for examination. Applicant amends claims 1-8, 10-14, 16-18 and 20-24. The amendments have been fully considered and entered.
Amendments to claims 3, 8, 11, and 12 regarding the 35 U.S.C. § 112(b) rejection have been accepted and the 35 U.S.C. § 112(b) rejections have been withdrawn. Furthermore, the amendments to claims 1-8, 10, 13, 14, 16-18, and 20-24 with regard to the 35 U.S.C. § 112(b) rejection in view of 35 U.S.C. § 112(f) have been accepted and the 35 U.S.C. § 112(b) rejection in view of 35 U.S.C. § 112(f) have been withdrawn. Furthermore, in light of the said amendments and arguments on pg. 15 of the Remarks filed 02/22/2022, the 35 U.S.C. § 112(a) rejection has been withdrawn

Response to Arguments
Applicant’s arguments, see Remarks pg. 14, with respect to the 35 U.S.C. § 112(f) invocation of claim limitation of “display device” in claims 1, 13, 14, 16, 20, 21, 23, and 24, are not persuasive. Recitation of a “display device” recites not structure whatsoever and examiner submits that “device” is still a nonce word that can be used as a substitute for means for language. 
Applicant’s arguments, see Remarks pg. 16, with respect to the rejection of claims 1, 23, and 24 under 35 U.S.C. § 103 have been fully considered, however, are moot in light of the examiner’s amendment seen below. Therefore, the rejection has been withdrawn. 

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display device” in claims 1, 13, 14, 16, 20, 21, 23, and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. With regard to “display device” in claims 1, 13, 14, 16, 20, 21, 23, and 24, paragraph [0068] of applicant’s originally filed specification discloses that the display device is a screen attached to a device such as a mobile terminal, personal computer, or a server. The “display device” will be interpreted accordingly.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shin Bin (Daniel) Wu (Reg. No. 77,497) on 05/23/2022.
Claims 1, 2, 7, 8, 21, 23, and 24 are amended as follows:

1. (Currently amended) An information processing apparatus, comprising:
a display device that displays a plurality of images consisting of one or more correct answer images selected from a candidate set, which consists of images not including images corresponding to public information of a user in an image group owned by the user, and one or more incorrect answer images other than the one or more correct answer images; and
a processor that performs authentication of the user by having the user select at least one or more of the correct answer images from the plurality of displayed images,

wherein the processor is configured to:
collect public images open to public by the user; and
generate, as the candidate set, a set of images not including images matching the public images collected by the processor and images, of which degrees of image similarity with respect to the public images are equal to or greater than a threshold value, in the image group owned by the user.

2. (Currently amended) The information processing apparatus according to claim 1, wherein the processor is configured to:
	collect public information open to public by the user; and
	generate the candidate set not including images, which correspond to the public information collected from the image group owned by the user by the processor
	
7. (Cancelled)

	8. (Currently amended) The information processing apparatus according to claim [[7]]1,
	wherein the processor collects images, which are transmitted to outside of the information processing apparatus by the user and satisfy a predetermined disclosure criterion, in the image group owned by the user as the public images.

21. (Previously presented) The information processing apparatus according to claim 20,
wherein the number of images of the plurality of images to be displayed on the display device by the processor 
	
	23. (Currently amended) A non-transitory computer readable medium storing a program causing a computer to function as:
	a display device that displays a plurality of images consisting of one or more correct answer images selected from a candidate set, which consists of images not including images corresponding to public information of a user in an image group owned by the user, and one or more incorrect answer images other than the one or more correct answer images; and
	a processor that performs authentication of the user by having the user select at least one or more of the correct answer images from the plurality of displayed images,
	
	wherein the processor is configured to:
collect public images open to public by the user; and
generate, as the candidate set, a set of images not including images matching the public images collected by the processor and images, of which degrees of image similarity with respect to the public images are equal to or greater than a threshold value, in the image group owned by the user.

24. (Currently amended) An information processing system, comprising:
	an information processing apparatus; and
	a server,
	wherein the information processing apparatus includes 
a display device that displays a plurality of images consisting of one or more correct answer images selected from a candidate set, which consists of images not including images corresponding to public information of a user in an image group owned by the user, and one or more incorrect answer images other than the one or more correct answer images, and
a processor that performs authentication of the user by having the user select at least one or more of the correct answer images from the plurality of displayed images, and
	the server includes another processor configured to:
collect public information open to public by the user;[[, and]]
generate the candidate set not including images, which correspond to the public information collected from the image group owned by the user by the another processor, in the image group owned by the user[[,]];

collect public images open to public by the user; and
generate, as the candidate set, a set of images not including images matching the public images collected by the processor and images, of which degrees of image similarity with respect to the public images are equal to or greater than a threshold value, in the image group owned by the user.

------------------------------------END OF EXAMINER’S AMENDMENT------------------------------

Allowable Subject Matter
Claims 1-6 and 8-24. 
The following is an examiner’s statement of reasons for allowance:
The closest art of record Shyu et al. (US 20170300686 A1) teaches displaying a visual story of a plurality of images which includes story images and decoy images, wherein story images are selected from a set and do not include public information of a user because the story images are from user’s personal private images and not from a social networking profile, and wherein a user is authenticated based on user’s selection of the correct story images from the plurality of images ([0026], [0028]-[0031], [0046], and [0049]).
Another art of record, Misra et al. (US 20160217344 A1) teaches removing images from a corpus if images have similarity values above a threshold ([0092]). 
The prior arts mentioned above taken alone or in combination fails to reasonably teach or suggest the combination set forth in independent claim 1 and specifically do not show “generate, as the candidate set, a set of images not including images matching the public images collected by the processor and images, of which degrees of image similarity with respect to the public images are equal to or greater than a threshold value, in the image group owned by the user” in conjunction with all the other claim limitations not specifically recited in the quotes. Thus, for at least the foregoing reason, the prior art of record neither anticipates nor render obvious the present invention as set forth in independent claim 1. 
Similar reasoning is applied to independent claim 23 and 24. Claims 1-6 and 8-22 depend from claim 1 and are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Shepard et al. (US 20100229223 A1) teaches utilizing the same images retrieved form the social network platform in a challenge ([0037]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437



/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437